Citation Nr: 1527869	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 through May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2009 and in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the January 2009 rating decision, the RO, among other issues, denied service connection for claimed stress and an increased disability rating for left knee anteroposterior ligament insufficiency and medical instability, rated as 30 percent disabling.  In the August 2013 rating decision, the RO effectuated a reduction of the disability rating assigned for residuals of a broken left foot from 10 percent to zero percent, effective June 7, 2013.  The Veteran perfected timely appeals as to those issues.

The Veteran and a friend testified during an August 2010 Central Office hearing that was held at the Board's offices in Washington, D.C.  A transcript of this testimony is associated with the claims file.

In October 2012, the Board denied the Veteran's claim for a higher disability rating in excess of 30 percent for left knee anteroposterior ligament insufficiency and medial instability.  The Board remanded the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder after determining that still additional claims development was needed, to include:  efforts to obtain records for previously identified psychiatric treatment received by the Veteran; arranging the Veteran to undergo a new VA mental health examination to assess the nature and etiology of his claimed disability; and readjudication by the AOJ.  Additionally, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board determined that the evidence implicitly raised the issue of the Veteran's entitlement to a TDIU.  The TDIU issue was also remanded on the bases that it was inextricably intertwined with the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, and also, had not yet been considered and adjudicated in the first instance by the AOJ.

Concurrent with the foregoing, the Veteran appealed the Board's denial of a higher disability rating for his left knee disability to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2013 memorandum decision, the Court determined that the Board erred in failing to consider lay assertions by the Veteran concerning the impact of his left knee disability on his ability to perform various activities, and in turn, failed to consider whether consideration of an extra-schedular disability rating was warranted by such evidence.  On that basis, the Court vacated the Board's October 2012 denial and remanded it for further proceedings consistent with the memorandum decision.

After the development ordered in the October 2012 remand was performed, the matter was returned to the Board.  In July 2014, the Board remanded the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include a stress disorder and depression; an increased disability rating for left knee anterioposterior ligament insufficiency and medial instability, rated as 30 percent disabling; and a TDIU for still additional development. 

After the development directed in the July 2014 remand was performed, the Board a March 2015 decision in which it denied service connection for the claimed acquired psychiatric disorder; denied an increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, rated as 30 percent disabling; but granted restoration of a 10 percent disability rating assigned for residuals of a broken left foot, effective June 7, 2013.  However, the issue of the Veteran's entitlement to a TDIU was remanded once again for further development, to include:  making efforts to obtain records for any new or additional treatment identified by the Veteran; arranging the Veteran to undergo a VA examination of his service-connected disabilities; and readjudication of the issue of the Veteran's entitlement to a TDIU by the AOJ.  For the reasons discussed below, the Board finds that this matter must be remanded yet again.

The claims file in this case consists of a traditional paper file as well as additional evidence being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All evidence stored in the traditional paper format and electronically have been reviewed and considered together as the whole evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2015, the Board remanded the issue of the Veteran's entitlement to a TDIU for further development, to include:  making efforts to obtain records for any new or additional treatment identified by the Veteran; arranging the Veteran to undergo a VA examination of his service-connected disabilities; and readjudication of the issue of the Veteran's entitlement to a TDIU by the AOJ.  Although the record shows that the matter was recertified to the Board in May 2015, apparently no efforts have been made to perform the development ordered in the March 2015 remand.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'aries v. Peake, 22 Vet. App. 97 (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the issue of the Veteran's entitlement to a TDIU must be remanded once again so that the remand actions directed in the March 2015 remand may be performed.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU. This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination for his service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since August 2014.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the Veteran should also be afforded a VA examination to determine whether the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, the Veteran's current service-connected disabilities include:  left knee anteroposterior ligament insufficiency and medial instability; left knee degenerative arthritis with limited motion; and residuals of a broken left foot.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render him unable to secure or follow gainful employment.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




